Baldwin, J.
The question presented by counsel as to whether the court erred in admitting in evidence a decree of the District Court, without first introducing the pleadings upon which such decree was rendered, becomes immaterial, from the fact that the plaintiff afterwards showed that such ■decree had been reversed by the Supreme Court. Nor does it become important to consider points made with reference *533to the sheriffs deed, as there was no evidence of a sale made under the judgment against Crosthwait.
There is but one question to be disposed of in the case. The defendant at the commencement of this action was in possession of the property in controversy, and claims that he is entitled to the same by virtue of a deed from the treasurer and collector of Johnson County. The deed was executed to him in pursuance of a purchase at a tax sale made by said treasurer for the delinquent taxes for the year 1858. What right passes to the purchaser at a tax sale made under the provisions of section 503 of the Code? The statute declares that such purchaser shall have the lien of the tax on .the land. If he pays taxes subsequently levied he shall have a like lien, &c. The purchaser after six months from such sale may foreclose, &c., the same as in the case of a foreclosure of a mortgage; and the decree shall be conclusive as in other cases. See sections 506, 508 of the Code. The owner of lands thus sold has the right to redeem from such sale, at any time before foreclosure, by paying the amount of tax, costs, <fec., and twenty-five per cent interest thereon to the purchaser. This statute gives to the purchaser the best character of seeurity and the highest rate of interest kno wn to the law for the money expended by him. It creates between the purchaser and the owner the relation of mortgagee and-piortgagor; and until foreclosure the right to the possession remains in the owner.
Judgment reversed.